 Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.14 Page 1 of 9



 1   SILVERMAN THEOLOGOU, LLP
     REA STELMACH, ESQ., SBN 296671
 2   11630 Chayote St., Suite 3
     Los Angeles, California 90049
 3   Telephone:    (213) 226-6922
     Facsimile:    (213) 226-6964
 4
     Attorneys for Plaintiff
 5   REXEL USA, INC.

 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA-SAN DIEGO

10
11
12   UNITED STATES OF AMERICA, for the               Case No. 21-CV-00964-L-JLB
     use and benefit of:
13   REXEL USA, INC., a Delaware                  FIRST AMENDED COMPLAINT FOR:
     corporation,                                 1) BREACH OF CONTRACT
14                                                2) RECOVERY ON MILLER ACT
                               Plaintiff,            PAYMENT BOND (40 USC §3133)
15
            v.
16
     SOUZA CONSTRUCTION, INC., a
17   California Corporation;
     BRAC ELECTRIC, INC., a California
18   Corporation;
     TRAVELERS CASUALTY AND
19   SURETY COMPANY OF AMERICA;
     a Connecticut Corporation;
20   DOES 1 through 20, inclusive,
21
                           Defendants.
22
23
24
                    Plaintiff REXEL USA, INC., alleges the following facts in support of its claims
25
     against defendants SOUZA CONSTRUCTION, INC., BRAC ELECTRIC, INC., TRAVELERS
26
     CASUALTY AND SURETY COMPANY OF AMERICA, and DOES 1 through 20.
27
                                                PARTIES
28

                                               COMPLAINT
 Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.15 Page 2 of 9



 1        1. The plaintiff, REXEL USA, INC. (“Plaintiff” or “REXEL”), is, and at all times material

 2   hereto was, a corporation duly organized and existing under the laws of the State of Delaware,

 3   doing business in the State of California.

 4        2. Defendant SOUZA CONSTRUCTION, INC. (“SOUZA”), is, and at all times relevant

 5   hereto, a California Corporation.

 6        3. Defendant BRAC ELECTRIC, INC. (“BRAC”), is, and at all times relevant hereto, a

 7   California Corporation.

 8        4. Defendant TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

 9   (“TRAVELERS”), is and at all times relevant hereto, a Connecticut Corporation, licensed to do

10   business in California.

11        5. Plaintiff, REXEL is ignorant of the true names and capacities of the defendants sued

12   herein as DOES 1-20, inclusive, and therefore sues these defendants by such fictitious names.

13   Plaintiff, will amend this Complaint to allege their true names and capacities when ascertained.

14   Plaintiff is informed and believes and thereon alleges that each of the fictitious named defendants

15   is responsible in some manner for the occurrence herein alleged, and that the Plaintiff’s damages

16   as herein alleged were proximately caused by their conduct.

17                                            JURISDICTION

18         6.        This Court has original jurisdiction over REXEL’s claims due to the matter arising

19   under 40 U.S.C. §3133. This Court has supplemental jurisdiction over REXEL’s state law claims

20   under 28 U.S.C. §1367.

21         7.        This Court has personal jurisdiction over Defendants pursuant to California Long
     Arm Statute, Cal. Code Civ. Proc §410.10, because, on information and belief, Defendants
22
     regularly conduct business in, and carry minimum contacts with, the State of California.
23
                                                     VENUE
24
           8.        Venue is proper in this District pursuant to 28 U.S.C. §1392(b) because a
25
     substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this
26
     District.
27
     //
28
                                                       2
                                         FIRST AMENDED COMPLAINT
 Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.16 Page 3 of 9



 1          GENERAL ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

 2   Plaintiff is informed and believes and thereon alleges that:

 3         9.      Defendant SOUZA, as a contractor, entered into a written contract with the United

 4   States of America, by and through the Department of the Navy, (hereinafter “Prime Contract”),

 5   by the terms of which SOUZA agreed to alter a public building known as Coronado Island –

 6   Upgrade HVAC Server Bldg. 335, at 3470 E. Ontario Ranch Road, Coronado, CA 92118.

 7         10.     REXEL is informed and believes and thereon alleges that under 40 USC §§3131-

 8   3133, Defendant SOUZA, as principal, and Defendant GALLAGHER, as surety, executed and

 9   delivered a payment bond to the United States, whereby said Defendants bound themselves

10   jointly and severally for the purpose of allowing a joint action or actions against any or all of

11   them and bound themselves in a sum of money equal to the contract price.

12         11.     Thereafter, Defendant SOUZA entered into a written subcontract with Defendant

13   BRAC to perform certain work on said Project, consisting of electrical and lighting installation

14   and repair services.

15         12.     On or about May 29, 2019, Plaintiff REXEL and Defendant BRAC had entered

16   into a written agreement titled “Business Credit Application” (“Agreement”) wherein Plaintiff

17   REXEL agreed to provide materials on an open account and Defendant BRAC agreed to pay for

18   all materials furnished.

19                                   FIRST CAUSE OF ACTION
                                     BREACH OF CONTRACT
20                   (Against Defendant Brac Electric, Inc., and Does 1-10, Inclusive)
21
          16. Plaintiff repeats and realleges all of the allegations contained in the preceding
22
     paragraphs of this Complaint as though the same were fully set forth herein.
23
          17. At the request of BRAC, from April 2020 to July 2020, REXEL provided materials,
24
     equipment and services to BRAC and sent invoices demanding payment. BRAC failed to make
25
     payments and a principal balance totaling Twelve Thousand Three Hundred Twenty Two and
26
     70/100 dollars ($12,322.70) remains outstanding. A true and accurate copy of a Statement of
27
28
                                                      3
                                       FIRST AMENDED COMPLAINT
 Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.17 Page 4 of 9



 1   Account and corresponding invoices for the Project is attached hereto as Exhibit A an

 2   incorporated herein by reference.

 3         18. Despite due demand for payment and full performance by REXEL, BRAC has failed to

 4   pay REXEL the balance of its account pursuant to the Agreement and is in breach thereof.

 5         19. As a result of BRAC’S failure to pay the balance of its account, REXEL has sustained
     damages in the following amounts:
 6
                (a) Twelve Thousand Three Hundred Twenty Two and 70/100 dollars ($12,322.70)
 7
                and
 8
                (b) Attorney Fees and Costs of this action.
 9
10
                              SECOND CAUSE OF ACTION
11                RECOVERY ON MILLER ACT PAYMENT BOND (40 USC §3133)
12                         (Against All Defendants and Does 11-20)

13
          20. Plaintiff repeats and realleges all of the allegations contained in the preceding
14   paragraphs of this Complaint as though the same were fully set forth herein.
15        21.         REXEL is informed and believes and thereon alleges that under 40 USC §§3131-
16   3133, Defendant SOUZA, as principal, and Defendant TRAVELERS, as surety, executed and
17   delivered a payment bond to the United States, whereby said Defendants bound themselves
18   jointly and severally for the purpose of allowing a joint action or actions against any or all of
19   them and bound themselves in a sum of money equal to the contract price.
20        22.         Thereafter, Defendant SOUZA entered into a written subcontract with Defendant
21   BRAC to perform certain work on said Project, consisting of electrical and lighting installation
22   and repair services.
23        23.         On or about May 29, 2019, Plaintiff REXEL and Defendant BRAC had entered
24   into a written agreement titled “Business Credit Application” (“Agreement”) wherein Plaintiff
25   REXEL agreed to provide materials on an open account and Defendant BRAC agreed to pay for
26   all materials furnished.
27        24.         At the request of BRAC, from April 2020 to July 2020, REXEL furnished
28
                                                       4
                                         FIRST AMENDED COMPLAINT
 Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.18 Page 5 of 9



 1   materials, equipment and services to BRAC (hereinafter “Work”), under the agreement between

 2   REXEL and BRAC and at the specific request of BRAC, in the execution of the requirements of

 3   the Prime Contract between SOUZA and the United States.

 4        25.       Under said Agreement, BRAC agreed to pay REXEL for said Work.

 5        26.       REXEL has fully and completely performed all promises on REXEL’s part to be

 6   performed under its agreement with BRAC and under the bond, and all condition precedent to the

 7   obligation of Defendants, and each of them, to perform have been satisfied.

 8        27.       Of the total price for Work furnished by REXEL to BRAC, no sum has been paid,

 9   leaving a balance of $12,322.70 remaining due, owing and unpaid to REXEL.

10        28.       REXEL last furnished Work on the Project within the year immediately preceding

11   the date this complaint was filed.

12        29.       A period of 90 days has elapsed since REXEL last provided Work to BRAC.

13        30.       On May 7, 2020, within 90 days from the date on which REXEL last provided said

14   Work to the Project, REXEL gave written notice in the manner required by law to SOUZA that

15   REXEL had supplied said Work for the Project, was owed the sum of $12,322.70, and demanded

16   payment from Defendant SOUZA. A copy of said notice is attached hereto as Exhibit B and

17   incorporated herein by reference.

18        31.       Under the payment bond executed between Defendants SOUZA and

19   TRAVELERS, Defendant TRAVELERS is jointly and severally obligated to provide payment to

20   REXEL for Work provided to the Project. Accordingly, on the failure of Defendants SOUZA and
21   BRAC to compensate REXEL for Work provided, Defendant TRAVELERS is obligated to pay

22   REXEL the amount set forth above.

23   //

24   //

25   //

26   //
27   //

28   //
                                                     5
                                          FIRST AMENDED COMPLAINT
 Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.19 Page 6 of 9



 1   //

 2   //

 3                                         PRAYER FOR RELIEF

 4         WHEREFORE, Plaintiff prays judgment against Defendants , and each of them, as

 5         follows:

 6         1. For the sum of $12,322.70, and such additional sums that become due up to the date of

 7            trial, according to proof;

 8         2. For costs of suit;

 9         3. For attorney fees as allowed by contract or law;

10         4. For pre-judgment interest per contract or as allowed by law and post-judgment

11            interest; and

12         5. For such other and further relief as the Court deems just and proper.

13
14
15
16
     DATED: July 21, 2021                      SILVERMAN THEOLOGOU, LLP
17
18
                                               By:/s/ Rea Stelmach
19                                                REA STELMACH, ESQ.
                                                  Attorneys for Plaintiff,
20                                                REXEL USA, INC.
21
22
23
24
25
26
27
28
                                                    6
                                      FIRST AMENDED COMPLAINT
           Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.20 Page 7 of 9
                                                                                                                                                 Page: 1 of 2
                                                                                                                                                Date:12/15/20
                                                                                                                                          Customer #:1080064
                                                         Credit Department
                                                                                                            Remit To:
                                                                 972­725­1166

 STATEMENT
                                                                                                           REXEL
                                                                                                           P. O. BOX 743448
                                                                 andrea.sullivan@rexelusa.com              LOS ANGELES, CA 90074­3448

                                                        Statement Notes:
                                                                                                           Note: A late charge consistent with state law will be assesed
                                                                                                                 on all past due balances.


      Rexel USA, Inc FEIN 20­5021845
    Past Due         Current             1­30 Days          31­60 Days           61­90 Days          91­120 Days         Over 120 Days       Total Amount Due

   12,322.70           0.00                 0.00                0.00               1,587.70               0.00             10,735.00              12,322.70


   Date     Invoice Number    Packslip # Sales Order #          PO Number/Job Name             Due Date Current Balance Past Due Balance          Days Past Due

04/29/20   S127760237.001                                1969                                  06/25/20            3,386.75          3,386.75                 173
04/30/20   S127765703.001                                1969                                  06/25/20             423.51             423.51                 173
05/04/20   S127792783.001                                CORONADO                              06/25/20             926.81             926.81                 173
05/04/20   S127792783.002                                CORONADO                              06/25/20             125.08             125.08                 173
05/04/20   S127792783.003                                CORONADO                              06/25/20                40.15             40.15                173
05/04/20   S127795960.001                                1969 / Return                         06/25/20             -435.66            -435.66                173
05/05/20   S127792783.004                                CORONADO                              06/25/20                28.34             28.34                173
05/06/20   S127792783.005                                CORONADO                              06/25/20                33.19             33.19                173
05/06/20   S127792783.006                                CORONADO                              06/25/20                32.30             32.30                173
05/06/20   S127816537.001                                CORONADO                              06/25/20             221.57             221.57                 173
05/06/20   S127816537.002                                CORONADO                              06/25/20                10.07             10.07                173
05/07/20   S127816537.003                                CORONADO                              06/25/20                12.99             12.99                173
05/07/20   S127820952.001                                coronado                              06/25/20              -76.18             -76.18                173
05/13/20   S127816537.004                                CORONADO                              06/25/20                66.37             66.37                173
05/19/20   S127899482.002                                1969                                  06/25/20             115.50             115.50                 173
05/20/20   S127899482.001                                1969                                  06/25/20            2,561.10          2,561.10                 173
05/20/20   S127899622.001                                1969                                  06/25/20            1,716.12          1,716.12                 173
05/20/20   S127918894.001                                1969                                  06/25/20                89.66             89.66                173
05/26/20   S127942476.001                                1969 CORONADO ISLAND                  07/25/20             179.53             179.53                 143
05/26/20   S127942512.001                                1969                                  07/25/20             -173.24            -173.24                143


               To ensure timely and proper payment application, please remit payment with detailed remittance advice 7 days prior to due date.
                                                                                                                                                 Customer #:1080064
                                                                               Return bottom portion
                                                                               with payment to:                                                  Total Amount Due
                                                                               REXEL
                                                                               P. O. BOX 743448
                                                                               LOS ANGELES, CA 90074-3448
                                                                                                                                                   12,322.70
                                                                                   Invoice Number         Trans Balance                    Amount Due         Payment
                                                                                    S127760237.001          3,386.75                       3,386.75
                                                                                    S127765703.001            423.51                         423.51
PO BOX 766, ATTN: CREDIT                                                            S127792783.001            926.81                         926.81
DEPARTMENT                                                                          S127792783.002            125.08                         125.08
ADDISON, TX 75001-0766                                                              S127792783.003             40.15                          40.15
                                                                                    S127795960.001           -435.66                        -435.66
                                                                                    S127792783.004             28.34                          28.34
                                                                                    S127792783.005             33.19                          33.19
                                                                                    S127792783.006             32.30                          32.30
                                                                                    S127816537.001            221.57                         221.57
                                                                                    S127816537.002             10.07                          10.07
                                                                                    S127816537.003             12.99                          12.99
                                                                                    S127820952.001            -76.18                         -76.18
                                                                                    S127816537.004             66.37                          66.37
                                                                                    S127899482.002            115.50                         115.50
BRAC ELECTRIC                                                                       S127899482.001          2,561.10                       2,561.10
CORONADO ISLAND                                                                     S127899622.001          1,716.12                       1,716.12
16150 WEDGEWORTH DR.                                                                S127918894.001             89.66                          89.66
HACIENDA HEIGHTS, CA 91745-2937                                                     S127942476.001            179.53                         179.53
                                                                                    S127942512.001           -173.24                        -173.24


                                                          Exhibit A
           Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.21 Page 8 of 9
                                                                                                                                                 Page: 2 of 2
                                                                                                                                                Date:12/15/20
                                                                                                                                          Customer #:1080064
                                                         Credit Department
                                                                                                            Remit To:
                                                                 972­725­1166

 STATEMENT
                                                                                                           REXEL
                                                                                                           P. O. BOX 743448
                                                                 andrea.sullivan@rexelusa.com              LOS ANGELES, CA 90074­3448

                                                        Statement Notes:
                                                                                                           Note: A late charge consistent with state law will be assesed
                                                                                                                 on all past due balances.


      Rexel USA, Inc FEIN 20­5021845
    Past Due         Current             1­30 Days          31­60 Days           61­90 Days          91­120 Days         Over 120 Days       Total Amount Due

   12,322.70           0.00                 0.00                0.00               1,587.70               0.00             10,735.00              12,322.70


   Date     Invoice Number    Packslip # Sales Order #          PO Number/Job Name             Due Date Current Balance Past Due Balance          Days Past Due

05/27/20   S127942476.002                                1969 CORONADO ISLAND                  07/25/20                79.11             79.11                143
05/27/20   S127949992.001                                1969                                  07/25/20             182.63             182.63                 143
05/27/20   S127955609.001                                1969                                  07/25/20                25.40             25.40                143
05/29/20   S127963525.001                                1969                                  07/25/20                27.98             27.98                143
05/29/20   S127963525.002                                1969                                  07/25/20                73.61             73.61                143
06/02/20   S127963525.003                                1969                                  07/25/20             158.91             158.91                 143
06/04/20   S128026870.001                                1969                                  07/25/20                88.92             88.92                143
06/10/20   S128062379.001                                coronado island                       07/25/20             239.95             239.95                 143
06/11/20   S127510747.001                                CORONADO | CLS4-4040                  07/25/20                89.97             89.97                143
06/11/20   S127510747.002                                CORONADO | CLS4-4040                  07/25/20             404.06             404.06                 143
06/11/20   S128077500.001                                1969                                  07/25/20                20.24             20.24                143
06/16/20   S128117867.001                                1969                                  07/25/20                60.26             60.26                143
07/31/20   S128090839.001                                CORONADO                              09/25/20            1,587.70          1,587.70                  81




               To ensure timely and proper payment application, please remit payment with detailed remittance advice 7 days prior to due date.
                                                                                                                                                 Customer #:1080064
                                                                               Return bottom portion
                                                                               with payment to:                                                  Total Amount Due
                                                                               REXEL
                                                                               P. O. BOX 743448
                                                                               LOS ANGELES, CA 90074-3448
                                                                                                                                                   12,322.70
                                                                                   Invoice Number         Trans Balance                    Amount Due         Payment
                                                                                    S127942476.002             79.11                          79.11
                                                                                    S127949992.001            182.63                         182.63
PO BOX 766, ATTN: CREDIT                                                            S127955609.001             25.40                          25.40
DEPARTMENT                                                                          S127963525.001             27.98                          27.98
ADDISON, TX 75001-0766                                                              S127963525.002             73.61                          73.61
                                                                                    S127963525.003            158.91                         158.91
                                                                                    S128026870.001             88.92                          88.92
                                                                                    S128062379.001            239.95                         239.95
                                                                                    S127510747.001             89.97                          89.97
                                                                                    S127510747.002            404.06                         404.06
                                                                                    S128077500.001             20.24                          20.24
                                                                                    S128117867.001             60.26                          60.26
                                                                                    S128090839.001          1,587.70                       1,587.70

BRAC ELECTRIC
CORONADO ISLAND
16150 WEDGEWORTH DR.
HACIENDA HEIGHTS, CA 91745-2937
Case 3:21-cv-00964-L-JLB Document 3 Filed 07/23/21 PageID.22 Page 9 of 9




                         Exhibit B
